Title: [Diary entry: 18 November 1788]
From: Washington, George
To: 

Tuesday 18th. Thermometer at 44 in the Morning—48 at Noon and 48 at Night. Warm and pleasant. Rid to the Plantations at the Ferry, Frenchs & Dogue run. At the Ferry—Six plows were at Work. All the other force of this place & Frenchs were digging Potatoes. At Dogue run—Seven plows were at Work. The other hands were cleaning up Wheat which had been tread out and grubbing and Sprouting in the field where the Plows were. The Muddy hole began to gather Corn in the New grd. at the home house yesterday. Mr. Roger West dined here to day.